Citation Nr: 1230553	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for bilateral retinitis pigmentosa.  

3.  Entitlement to service connection for a respiratory disorder manifested by breathing problems, to include bronchitis and asthma.  

4.  Entitlement to an initial rating in excess of 10 percent for myofascial strain of the lumbar paraspinal muscles.

5.  Entitlement to an initial rating in excess of 30 percent, for the period prior to June 13, 2011, and in excess of 70 percent, for the period beginning June 13, 2011, for bipolar disorder.

6.  Entitlement to an effective date prior to June 13, 2011, for the award of a total disability rating based on individual unemployability (TDIU).  

7.  Entitlement to an effective date prior to June 13, 2011, for the award of eligibility to Dependent's Educational Assistance.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, December 2008, June 2009, and October 2011 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

As noted in the prior Board remand, it is acknowledged that the Veteran expressly claimed service connection for "bronchitis."  However, his claim received in January 2009 notes that he "was treated during the military for coughing . . . and had problems with [his] breathing and lungs."  He also noted that he uses an inhaler and medication.  The Court has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, there is competent medical evidence that the Veteran is receiving treatment for asthma and that his asthma has, at times, been exacerbated by bronchitis.  Under these circumstances, the Board finds that his claim is more appropriately characterized as service connection for a respiratory disorder manifested by breathing problems, to include bronchitis and asthma.  This is reflected on the title page.

The issues of entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine; entitlement to an initial rating in excess of 10 percent for myofascial strain of the lumbar paraspinal muscles; entitlement to an effective date prior to June 13, 2011, for the award of a TDIU, and entitlement to an effective date prior to June 13, 2011, for the award of eligibility to Dependent's Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran was not noted to have any retinitis pigmentosa or respiratory disorder at service entrance; there is not clear and unmistakable evidence that any retinitis pigmentosa or respiratory disorder pre-existed service and that that these disorders were not aggravated by service.

2.  The Veteran is presumed sound at service entrance.

3.  The Veteran's bilateral retinitis pigmentosa and asthma have been related to active service.

4.  During the entire period on appeal the Veteran's bipolar disorder predominantly manifested anger, intrusive memories, crying spells, mood swings, depression, sleep disturbance, difficulty with memory and concentration, a negative attitude toward life and no goals, and distrust of others.  During the period on appeal the Veteran has been noted to have had suicidal ideation, to have had hallucinations, to be forgetful, to have psychomotor agitation, have difficulty focusing, and perseveration and mumbling when responding to examination.  The Veteran was noted to have deficiencies in work, family relations, thinking and mood.  

5.  At no point during the period on appeal has the Veteran's bipolar disorder manifested symptoms of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Bilateral retinitis pigmentosa was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Asthma was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for an initial rating of 70 percent, and no higher, for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the Veteran's claim entitlement to an initial rating in excess of 30 percent, for the period prior to June 13, 2011, and in excess of 70 percent, for the period beginning June 13, 2011, for bipolar disorder; the Veteran is challenging the initial rating assignment of his service-connected disability.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In regard to the Veteran's claim for a higher initial evaluation for bipolar disorder, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant was afforded relevant VA medical examinations in October 2008 and June 2011.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regard to the Veteran's claims of entitlement to service connection for retinitis pigmentosa and a respiratory disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed in regard to these issues.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2011).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Bilateral Retinitis Pigmentosa

The Veteran seeks entitlement to service connection for bilateral retinitis pigmentosa.  

Upon examination at entrance to active service in December 1979 the Veteran was not noted to have any eye condition other than refractive error.  Upon the Report of Medical History completed by the Veteran, the Veteran did not note any eye condition.  In June 1980 the Veteran complained of swollen right eye.  A March 1983 Report of Medical History at entrance to Army National Guard does not reveal any complaint of any eye problem.

In August 1990 the Veteran was noted to have likely retinitis pigmentosa.  In September 1990 it was noted that a history of retinitis pigmentosa was likely.  The Veteran was noted to have had night blindness and history of flashes.  The Veteran was subsequently diagnosed with probable retinitis pigmentosa (A.D. pattern).

In May 1996 the Veteran was diagnosed with retinitis pigmentosa and has been consistently diagnosed with retinitis pigmentosa since this time.

In December 2001 the Veteran was noted to have applied for Social Security Disability benefits because he was legally blind due to retinitis pigmentosa.

The Veteran's retinitis pigmentosa was noted to be most likely sex-linked in November 2003.  The Veteran received treatment at the VA Blind Rehabilitation Center for his condition.

In February 2007 the Veteran indicated that he was told that he was born with an eye disease.  He stated that his two brothers had the disease.  He remembered having trouble seeing at night while in service.  

In August 2007 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran was noted to be diagnosed with retinal pigment dystrophy in 1994.  After physical examination the Veteran was diagnosed with retinitis pigmentosa with constriction of peripheral field OU.  The examiner rendered the opinion that the Veteran's condition is not service-related.  

In November 2008 the Veteran was afforded a VA C&P examination.  The Veteran was noted to have been diagnosed with retinitis pigmentosa since 1994.  The examiner noted that the Veteran's service treatment records revealed that the Veteran had been treated for a stye in June 1980 on the right eye but that was not the current problem.  The Veteran claimed that he had decreased night vision during his service and the examiner noted that there is no documentation regarding that assertion.  The examiner noted that it is true that retinitis pigmentosa begins with a problem of poor night vision.  His family history was noted to have genes for this problem on his mother's side.  

After physical examination the examiner stated that the Veteran had a very typical story for retinitis pigmentosa with the slow progressive deterioration of peripheral vision and persistence of the central vision.  He had small cataracts which were not visually significant.  The examiner rendered the opinion that it is not likely that the Veteran was harmed by his time in the military.  The rationale provided was that the Veteran's brother had no significant time in the military but yet he went totally out of vision.  It was noted that it is expected that his night vision would be the first to go but the examiner noted that he did not think that it having been a part of his military experience meant that the military tour of duty  had anything to do with this hereditary difficulty.  The examiner stated that he would consider this not a service-related problem nor was it aggravated by military service.

In February 2010 it was reported that pigmentary retinopathy was noticed in the late 1980's while serving in the Army and driving semi trucks.

In May 2011 the Veteran was afforded a VA C&P examination.  The examiner noted that the Veteran was diagnosed with retinitis pigmentosa in 1995 and was evaluated because he noted flashing lights.  His mother was a carrier with retinitis pigmentosa.  Both brothers have retinitis pigmentosa.  He had nyctalopia since teenage years.  Thought it was related to glasses.  In the late 1980's noted the flashing in both eyes.  Ten years prior to the examination the Veteran first started having constriction of the visual field.  The Veteran had not driven since the early 1990's.  The examiner rendered the opinion that it was more than likely that the Veteran's retinitis pigmentosa first manifested prior to active service.  The examiner noted that the Veteran had noted nyctalopia in his early teenage years and was, therefore, symptomatic prior to service.  Given the Veteran's family history the examiner reported that it is probable that he has X-linked retinitis pigmentosa.  The examiner explained that this usually manifests at an earlier age compared to other variants of retinitis pigmentosa.  On reviewing the eye exams and his visual fields, the examiner stated that the Veteran definitely had progression of the disease during the service.  He left the service in 1982 and joined the Texas National Guard the same year.  He left the Texas National Guard in 1986.  His disease has continued to progress even after leaving the service.  The examiner opined that the progression during the service and afterwards is related to natural progression of the disease.  Nothing in the service could have aggravated his course and there is no current treatment for this disease.

The Board finds that entitlement to service connection for bilateral retinitis pigmentosa is warranted.  The Board notes that the Veteran was not noted to have any eye disability upon examination at entrance into active service.  As such, the Veteran is presumed to have been sound at service entry and this presumption may only be rebutted by a showing that there is clear and unmistakable evidence that the Veteran's bilateral retinitis pigmentosa existed prior to service and that the disease was not aggravated by service.

The Veteran's service treatment records reveal that the Veteran was treated for swollen eye in service.  Subsequent to service the Veteran was diagnosed with retinitis pigmentosa.  The Veteran reported that he had difficulties with night vision during service.  The Board notes that the Veteran is competent to report that he had night vision difficulties in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Upon examination in November 2008 it was noted that retinitis pigmentosa begins with problems with poor night vision.  The examiner rendered the opinion that it was not likely that that the Veteran's vision was harmed by his time in the military.  The rationale provided included that the Veteran's brother, who had no significant time in the military, went blind.  The examiner noted that he did not think that the Veteran's military experience had anything to do with the hereditary difficulty.  Finally the examiner rendered the opinion that the Veteran's retinitis pigmentosa was not a service-related problem nor was it aggravated by military service.

After examination in May 2011 the examiner rendered the opinion that it was more than likely that the Veteran's retinitis pigmentosa first manifested prior to his active service.  The examiner further stated that the Veteran's retinitis pigmentosa had definite progression during service.  In addition the examiner rendered the opinion that given the Veteran's family history it was probable that the Veteran had X-linked retinitis pigmentosa.  The examiner noted that the progression of the Veteran's disability during service and after was related to the natural progression of the disease and that nothing in service could have aggravated his course and there was no current treatment for this disease.  Although the examiners noted that nothing in service could have aggravated the course of the Veteran's retinitis pigmentosa and that the increase in severity is related to the natural progression of the disease, as there is no opinion that the Veteran's retinitis pigmentosa clearly and unmistakably preexisted service and as there is evidence that the Veteran's bilateral retinitis pigmentosa underwent an increase in severity during service the presumption of aggravation has not been rebutted with clear and unmistakable evidence, affording the Veteran the benefit of the doubt, entitlement to service connection for retinitis pigmentosa is granted. 


B.  Respiratory Disorder

The Veteran seeks entitlement to service connection for a respiratory disorder manifested by breathing problems, to include bronchitis and asthma.  

Upon examination at entry to active service in December 1979 the Veteran was not noted to have any respiratory condition.  Upon the Report of Medical History completed by the Veteran, the Veteran did not note any respiratory condition other than hay fever.  In July 1981 the Veteran was diagnosed with upper respiratory infection and asthmatic bronchitis.  In February 1980 the Veteran was assessed with rhinitis, acute pharyngitis, and bronchitis.  In January 1982 the Veteran complained of chest pain and was diagnosed with rule out bronchitis.

Post service, in August 1982, the Veteran complained of sore throat and was diagnosed with rule out bronchitis.

A March 1983 Report of Medical History at entrance to Army National Guard does not reveal any complaint of any respiratory problem.

The Veteran was diagnosed with bronchitis in February 1991.  In March 1991 the Veteran was noted to have had bronchitis symptoms that resolved with antibiotics.  The Veteran was reported to work around fine dust.  The Veteran was again diagnosed with bronchitis in November 1995.

In January 2002 the Veteran was diagnosed with asthma without status asthmaticus since early 1990's.

The Veteran was noted to have multifactorial shortness of breath with activity and possible pulmonary process as the etiology in December 2002.  

Pulmonary function tests in January 2003 revealed mild obstructive ventilator defect.  Also in January 2003 the Veteran was diagnosed with asthma exacerbation probably secondary to bronchitis.  

The Veteran was diagnosed with chronic bronchitis in January 2008.

The Veteran was noted to have a history of chronic bronchitis in February 2008.  He had a cough with a rattle in his upper chest for three weeks.  About a week prior the treatment date, the Veteran stopped coughing anything up but developed a rattle in his lower chest.  He reported that he felt like he has something to cough up but cannot get it out.  His breathing also felt different.  He was somewhat short of breath at rest.  The Veteran had no fever or chills.

In July 2008 X-rays revealed no radiographic evidence to suggest acute pulmonary disease.

The Veteran was again diagnosed with acute bronchitis in January 2009.

The Veteran was afforded a VA C&P examination in May 2009.  The Veteran was noted to be treated for bronchitis while on active duty.  It was noted that the Veteran was treated several times and hospitalized once in boot camp.  The Veteran indicated that in the early 1980's and 1990's his bronchitis flared up a lot but he did not seek medical care and reported using over the counter medication.  The Veteran reported that he did not seek treatment until 1992.  The Veteran indicated that he was treated often with inhalers and antibiotics.  He stated that the condition flares in the winter.  After physical examination the Veteran was noted to not meet the criteria for chronic bronchitis and private treatment notes were noted to reveal asthma flare.  The Veteran was not diagnosed with any respiratory disease.  The examiner rendered the opinion that episodes of acute bronchitis were not likely related to conditions treated in the military with no evidence of treatment for this conditions for several years.  

In May 2009, X-rays revealed no evidence to suggest acute pulmonary disease.  Subsequently in October 2009 an X-ray revealed possible mild chronic obstructive pulmonary disease (COPD).

In May 2011 the Veteran was afforded a VA C&P examination.  After examination the Veteran was diagnosed with asthma.  The examiner noted that the Veteran reported being diagnosed with asthma in 1978 prior to entering active service.  The examiner further noted that the Veteran's service treatment records show adequate chronicity of complaints of wheezing, bronchitis, and other respiratory complaints to show that the condition was at least as likely as not present in service.  The Veteran's history shows that the chronicity of these complaints subjectively by his testimony.  The examiner noted that this condition would not completely render the Veteran unable to secure and maintain gainful employment.  

An addendum, dated in August 2011, indicates that the service treatment records do state the Veteran was diagnosed with asthma in 1978.  The examiner noted that "[t]here is no reason to not take this information as obvious and unmistakable evidence."  The severity of the Veteran's asthma was noted to appear to be consistent with natural progression of the disease.  The examiner rendered the opinion that "it is less likely as not that the Veteran's asthma is related to service, given that a history of asthma, diagnosed in 1978, was clearly stated in the medical record."

The Board finds that entitlement to service connection for a respiratory disorder manifested by breathing problems is warranted.  Upon examination at entry to active service, the Veteran was not noted to have any respiratory condition.  As such, the Veteran is presumed to have been sound at service entry and this presumption may only be rebutted by a showing that there is clear and unmistakable evidence that the Veteran's respiratory disorder existed prior to service and that the disorder was not aggravated by service.

The Veteran was noted to have been treated for asthmatic bronchitis while in service.  Post service the Veteran has been diagnosed with bronchitis and asthma.  After examination in May 2009 the Veteran was not diagnosed with a respiratory disorder and the examiner rendered the opinion that the Veteran episodes of acute bronchitis were not likely related to conditions treated in the military because there was no treatment for several years.  However, after examination in May 2011 the Veteran was diagnosed with asthma and the condition was as likely as not present in service.  In an addendum dated in August 2011 a VA examiner rendered the opinion that based upon the Veteran's reports it was obvious and unmistakable evidence that the Veteran was diagnosed with asthma prior to service in 1978.  In addition, the examiner rendered the opinion that the severity of the Veteran's asthma was noted to appear to be consistent with natural progression of the disease.  As the opinion that the Veteran's asthma was diagnosed in 1978 is based upon the Veteran's reports, the Board finds that there is not clear and unmistakable evidence that the condition preexisted service.

As the Veteran's service treatment records show adequate chronicity of complaints of wheezing, bronchitis, and other respiratory complaints to show that the condition was at least as likely as not present in service, there is evidence of aggravation in service.  Lastly, the opinion that the severity of the Veteran's asthma was noted to appear to be consistent with natural progression of the disease does not rise to an opinion that it is clear and unmistakable that the Veteran's asthma was not aggravated by service.  As such, entitlement to service connection for a respiratory disorder manifested by breathing problems is granted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bipolar disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for bipolar disorder if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.   

In an October 2006 statement the Veteran reported that he was unable to maintain gainful employment, and had done a tremendous amount of job jumping.  He isolated from family and friends, and had no trust in people.  He reported physical violence towards co-workers and people outside work.  He had unusual sleep patterns since the military and hallucinations of people trying to ambush him.  The Veteran reported difficulty with memory and difficulty communicating with people.  He indicated that he no longer enjoys activities that he normally would enjoy.  The Veteran reported that he recently joined the legion.  He had a very negative attitude towards life, and felt that he had no goals in the future.  

In May 2007 the Veteran reported ongoing trauma nightmares despite medication.  His depression bothered him at times for cause, but medications for bipolar disorder were noted to be working fairly well.  There were no thoughts of suicide and the Veteran was getting support from his sister.  His mood was slightly depressed.  He was fully oriented with no agitation.  His speech was normal and he was sober.  There was no psychosis.  

A February 2008 military sexual trauma treatment revaluation noted that the Veteran dreamed nightly.  He had occasional intrusive memories.  He avoided being around others most of the time.  He had decrease in energy, crying spells, mood swings, anger, and poor memory and concentration.  He was depressed.  The Veteran reported difficulties that  interfered with his ability to hold a job.  He stated that he argues with everyone.  The Veteran was noted to be diagnosed with history of bipolar disorder and personality disorder traits.  There were some current fleeting thoughts to suicide, however without specific intent or plan.  

In October 2008 the Veteran was afforded a VA C&P examination.  After a thorough review of the Veteran's history, the examiner noted the Veteran's current complaints.  The Veteran reported being withdrawn and to never keep male friends.  He had trouble hanging on to a girlfriend.  He reported being in isolation.  Medications were noted to take the anger out of him.  He had bad dreams.  The Veteran stated that the crying never stops.  He reported being real hyper.  The Veteran stated that some days he was really depressed.  The Veteran cooks and does limited grocery shopping.  He continued to have contact with his ex-girlfriend.  He watches television and occasionally takes a walk to the VA library where he has several friends.  

Objective findings included casual dress, and adequate personal care and hygiene.  The Veteran ambulated slowly and with the assist of a blind cane.  Gait and station were within normal limits.  His mood was dysphoric.  He mumbled at times when speaking during the course of the evaluation process.  His hands were noted to be clammy.  Thought processes were logical, coherent and organized.  There was no evidence of florid psychosis.  There was no imminent, recent suicidal ideation/homicidal ideation with intent or plan.

The examiner noted that the Veteran maintains the capacity for simple routine work and that visual acuity problems would have to be taken into consideration with regard to future employability.  The examiner noted that mental processes and memory function were grossly preserved and intact.  

The Veteran was diagnosed with bipolar disorder and polysubstance abuse/dependence in alleged remission.  The Veteran was assigned a GAF score of 60 related to his bipolar disorder, polysubstance abuse, and personality disorder not otherwise specified.  The examiner noted that differentiating the relative impact of each separate diagnostic category was not possible without resorting to mere speculation.

In August 2009 the Veteran reported that his back condition made him depressed. 

In November 2010 the Veteran was noted to not have had good control with depakote.  He had an anger problem.  Mental status examination revealed the Veteran to be alert and oriented times three.  His mood was euthymic, affect was congruent, and he had good eye contact but bright light bothered him.  His voice was normal in rate, rhythm, and volume.  Hygiene and grooming were good.  His thought process was linear and thought content was appropriate to topic with no psychosis.  There was no suicidal or homicidal ideation.  His behavior was organized and cooperative, and his memory and cognition appeared intact.  

In June 2011 the Veteran was afforded a VA C&P examination.  The Veteran reported living as a hermit for most of his life and more so as his vision got worse.  The Veteran reported that he had been in a relationship with his girlfriend for 20 years and that she noticed that he was forgetful, had a hard time focusing and difficulty concentrating.  

The Veteran reported few difficulties with instrumental daily activities.  He reported that he helps clean around the house, does grocery shopping, cooking, and laundry.  His girlfriend helps him to manage his money.  The Veteran had worked annually for approximately two weeks in the summer helping cook on the Summer Fest grounds until approximately three years prior when he was let go due to his poor vision.  The Veteran was unemployed and credited his vision problems and depression.  His depressive symptoms included depressed mood, poor sleep, isolation, frustration, and irritability.  He also experienced difficulty with concentration, maintaining focus, memory and being easily distracted.

Objective findings revealed that the Veteran was dressed casually with good grooming and good to fair hygiene.  He was generally pleasant on approach and mostly cooperative, although perseverative at times throughout the examination.  His posture was fair, and he walked without difficulty aided with a red-tipped cane.  Mental status examination showed the Veteran to be grossly alert and oriented.  He was able to correctly report the purpose of the examination.  The Veteran's speech was of normal rate and rhythm with adequate articulation.  Some perseveration was observed.  Mood was depressed, which matched presentation.  His affect was restricted.  Thought process was grossly intact and thought content was unremarkable.  Subjectively the Veteran reported poor sleep due to waking at least weekly from bad dreams and nightmares about people being after him.  There was no current suicidal ideation, plan or intent.  The Veteran reported a history of one attempt approximately 15 years prior.  He did not report homicidal ideation, plan or intent.  His remote and recent memory were fair.  His immediate retention and delayed recall performance was good.  Social judgment and insight were intact.  Knowledge and intelligence relative to education level appeared to be good.  The Beck depressive inventory was performed.

The Veteran reported depressed mood most of the day nearly every day, markedly diminished interest or pleasure in all or almost all activities most of the day nearly every day, sleep problems every day, and psychomotor agitation every day to the point that he cannot sit still in one spot long enough to watch a movie.  He had feelings of worthlessness nearly every day and indicated that he cries on a nearly daily basis.  The Veteran reported feeling hopeless about his future and noticed symptoms of depression are worse in the winter.  The Veteran attributed some of his depression to his vision problems.  

The examiner noted that a January 2008 progress note indicated that the Veteran endorsed among other symptoms avoiding being around others most of the time, decrease in energy, crying spells, mood swings, anger, poor memory and concentration, and being depressed.  The Veteran found that these difficulties have interfered with his ability to hold a job, reporting that he argued with everyone.  

The examiner summarized that the Veteran's mental disorder resulted in deficiencies in work, family relations, thinking and mood.  Depressive symptoms included depressed mood, feelings of worthlessness and hopelessness, poor sleep, isolation, frustration, and irritability.  He also experienced frequent crying spells, difficulty with concentration, maintaining focus, memory and being easily distracted.  It was reported that the Veteran's mental disorder symptoms required continuous medication.  The examiner noted that the Veteran was not able to secure and maintain substantial gainful employment.  

The Veteran was diagnosed with bipolar disorder and assigned a GAF score of 52 with related moderate to serious social and occupational impairment.  

The Board finds that entitlement to an evaluation of 70 percent disabling, and no higher, is warranted for the entire period on appeal.  During the entire period on appeal the Veteran's bipolar disorder predominantly manifested anger, intrusive memories, crying spells, mood swings, depression, sleep disturbance, difficulty with memory and concentration, a negative attitude toward life and no goals, and distrust of others.  During the period on appeal the Veteran has been noted to have had suicidal ideation, hallucinations, to be forgetful, to have psychomotor agitation, have difficulty focusing, and perseveration and mumbling when responding to examination.  After examination in June 2011 the Veteran was noted to have deficiencies in work, family relations, thinking and mood.  In addition, the Veteran has been assigned GAF scores of 52 and 60, both represent moderate symptoms such as flat affect, circumstantial speech, and occasional panic attacks or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

The Board notes that at no point during the period on appeal has the Veteran's bipolar disorder manifested inadequate grooming or hygiene; psychosis; homicidal ideation; difficulties with logical, coherent, and organized thought process; or disorganized behavior.  In addition, during the period on appeal the Veteran was noted to be able to have a few friends and to occasionally walk to the VA library.  

As the Veteran's symptoms have been substantially the same over the entire period on appeal and have been noted to result in deficiencies in work, family relations, thinking and mood as well as moderate to serious social and occupational impairment, the Board finds that, affording the Veteran the benefit of the doubt, the symptoms of the Veteran's bipolar disorder most nearly approximate the criteria for an evaluation of 70 percent. 

Review of the claims file reveals that the Veteran has been noted to have moderate to serious social and occupational problems.  However, there is no indication that the Veteran has total occupational and social impairment as there is no indication of any gross impairment of thought process or communication, persistent delusions or hallucinations, inappropriate behavior, inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that entitlement to an evaluation in excess of 70 percent is not warranted.

Therefore, entitlement to an initial evaluation of 70 percent, and no higher, for bipolar disorder is granted.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The Veteran does not meet the criteria for an evaluation in excess of 70 percent disabling during any period on appeal for bipolar disorder, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Although the Veteran's bipolar disorder has been noted to interfere with the Veteran's employment the Board notes that this is contemplated in the rating criteria.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321  is not warranted.  Id.


ORDER

Entitlement to service connection for bilateral retinitis pigmentosa is granted.

Entitlement to service connection for asthma is granted.

Entitlement to an initial rating of 70 percent, and no higher, for bipolar disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In January 2007 the Veteran submitted an Authorization and Consent to Release Information to the Department of Veterans Affairs indicating treatment by Dr. T.F. at Froedert Hospital in Milwaukee, Wisconsin for his back and requested that the records of Dr. T.F. be obtained from his office.  Review of the claims file reveals that some treatment records pertaining to the Veteran have been obtained from Dr. T.F.; however, there is no indication that any attempt was made to obtain any records of the Veteran's treatment from Froedert Hospital.

In a VA medical examination in November 2008 the Veteran was noted to be receiving physical therapy at West Allis Hospital.  Review of the claims file reveals that treatment records from Aurora Health Care - West Allis have been associated with the claims file; however, they appear to be family practice notes and not physical therapy notes.  In addition, an Aurora Health Care - West Allis note, dated in December 2004, indicates that the clinic is associated with the Pain Management Clinic and St. Luke's Hospital.  Review of the claims file reveals that treatment notes from Advanced Pain Management and St. Luke's have been associated with the claims file and are relevant to the Veteran's back claims.  However, it is unclear whether these records represent the Veteran's reported physical therapy treatment at West Allis Hospital.  

An initial physical therapy evaluation from PT Plus in Milwaukee, Wisconsin, dated in October 2009 has been associated with the claims file.  This statement indicates that the Veteran would be seen for physical therapy twice a week for four weeks.  Review of the claims file does not reveal any other physical therapy records from PT Plus.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, after obtaining any necessary authorization, attempts must be made to obtain all records of the Veteran's treatment by West Allis Hospital in Milwaukee, Wisconsin, all records of the Veteran's treatment at Froedert Hospital in Milwaukee, Wisconsin, and all records of physical therapy from PT Plus in Milwaukee, Wisconsin.

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board finds that further VA evaluation of the Veteran's spine is necessary if and only if additional treatment records are associated with the claims file.

The Board notes that the Veteran's claims of entitlement to an effective date prior to June 13, 2011, for the award of a TDIU, and entitlement to an effective date prior to June 13, 2011, for the award of eligibility to Dependent's Educational Assistance, may be impacted by initial effective date and initial evaluation assigned following the grant of entitlement to service connection for retinitis pigmentosa and asthma, and may be impacted by the outcome of the remanded claims of entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, and entitlement to an initial rating in excess of 10 percent for myofascial strain of the lumbar paraspinal muscles.  As such, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issues of entitlement to an effective date prior to June 13, 2011, for the award of a TDIU, and entitlement to an effective date prior to June 13, 2011, for the award of eligibility to Dependent's Educational Assistance, until effective dates and initial evaluations are assigned for the granted claims of entitlement to service connection for retinitis pigmentosa and asthma and the issues of entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, and entitlement to an initial rating in excess of 10 percent for myofascial strain of the lumbar paraspinal muscles are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2011.  

2.  After securing any necessary authorization, request treatment records pertaining to the Veteran from Froedert Hospital in Milwaukee, Wisconsin, from West Allis Hospital in Milwaukee, Wisconsin, and from PT Plus in Milwaukee, Wisconsin.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  If an only if additional records have been associated with the claims file, schedule the Veteran for a VA spine examination to determine the current degree of severity of his myofascial pain of the lumbar spinal muscles and the etiology of his degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information and opinions requested below, a complete rationale must be provided.

(a) The examiner should describe any signs and symptoms associated with the Veteran's myofascial strain of the lumbar paraspinal muscles and degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity.  Such description should include whether there is any evidence of favorable or unfavorable ankylosis of the spine.  The examiner should also determine the range of motion of the Veteran's lumbar spine, in degrees, providing the degree at which pain is noted in each plane of motion.  It should also be determined whether any weakened movement, excess fatigability, incoordination, flare ups, or repeated use results in further limitation of motion, and if so, the degree of additional range of motion loss or favorable or unfavorable ankylosis .  It should also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.  The examiner should also identify any neurological impairment(s) associated with the Veteran's lumbosacral spine and describe any symptoms and functional limitations associated with such impairment(s).  

(b) With regard to any signs and symptoms identified, the examiner should discuss whether any signs or symptoms can be attributed as exclusive to the Veteran's degenerative disc disease of the lumbar spine with left lower extremity radiculopathy or whether there is overlapping with his service-connected myofascial strain of the lumbar paraspinal muscles such that no distinction is possible.  

(c) After reviewing the record, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's degenerative disc disease of the lumbar spine with left lower extremity radiculopathy is related to military service, to include various complaints of low back pain and muscle strain.

(d) If the examiner determines that it is less likely than not that degenerative disc disease of the lumbar spine is related to military service, then he/she should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that degenerative disc disease of the lumbar spine with left lower extremity radiculopathy is due to (caused by) or chronically worsened by (aggravated by) service-connected myofascial strain of the lumbar paraspinal muscles.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the last (supplemental) statements of the case.  If the claims remain denied, the Veteran and his attorney should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


